Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-20 allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten (US 2019/0253742) in view of Freeman (US 7,448,063).
Regarding claim 1, 10, Garten discloses A system for mass distribution of content comprising:
a media server configured to receive content ;the media server generating a content signal representative of the received content ([0094, 0109, 0110], fig. 1);
a multicast network coupled to the media server, the multicast network encrypting the content signal and multiplying the encrypted content signal to generate a multicast signal, the multicast signal comprising a plurality of encrypted unicast signals, the multicast network further transmitting the multicast signal via a data communication network (fig. 1, fig. 3, [0095-0098] Encrypted multicast stream is transmitted and the media playback device receives an encrypted unicast signal from the multicast stream and decrypts the unicast signal);
one or more receivers coupled to the multicast network via the data communication network, each of the one or more receivers receiving one of the encrypted unicast signals of the multicast signal via the data communication network, each of the one or more receivers further decrypting the received unicast signal and broadcasting the decrypted unicast signal to one or more entertainment pods for consumption (fig. 1, fig. 3, [0095-0098]).
Garten does not specifically disclose content comprising a real time broadcast of a live performance.
However, Freeman discloses a real time broadcast of a live performance (col. 3 lines 64 – col. 4 line 3).  It would have been obvious to incorporate the live concert broadcast of Freeman into the system of Garten in order to apply the improved multicasting transmission method with a variety of different types of media broadcasts.
Regarding claim 2,11,  Garten in view of Freeman disclose a multiplexer coupled to the media server for combining one or more features with the content, and wherein the content signal generated by the media server is representative of the content combined with the one or more features (abstract, claim 33, fig. 6, col. 7 lines 14-20 of Freeman).
Regarding claim 3, 12, Garten in view of Freeman discloses wherein the one or more features comprise at least one of special effects, video, audio, and a soundtrack(abstract, claim 33, fig. 6, col. 7 lines 14-20 of Freeman).
Regarding claim 4, 13, Garten discloses wherein the content signal generated by the media server comprises metadata ([0019, 0022, 0078]).
Regarding claim 8, 17, Garten discloses wherein the multicast network comprises a Wide Area Network (WAN) for multiplying the encrypted content signal to generate a multicast signal (fig. 1, 5B, [0095-0098]).
Regarding claim 9, 18,  Garten discloses wherein the encrypted unicast signals of the multicast signal comprise identical packetized video signals (fig. 1, 5B, [0095-0098]).


Claim(s) 5-7, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten (US 2019/0253742) in view of Freeman (US 7,448,063) in view of Marshall (US 2021/0185407).
Regarding claim 5, 14, Garten in view of Freeman discloses wherein the multicast network retrieves content and quests content for transmission by the multicast network with the multicast signal ([0095-0098] of Garten).
Garten in view of Freeman does not specifically disclose wherein the network retrieves one or more ads based on the metadata and queues the retrieved ads for transmission by the network.
However, Marshall discloses wherein the network retrieves one or more ads based on the metadata and queues the retrieved ads for transmission by the network ([0138]).  It would have been obvious to incorporate the ads determination of Marshall into the system of Garten in view of Freeman in order to present ads that are aligned with content.

Regarding claim 6, 15, Garten in view of Freeman inv view of Marshall discloses a database coupled to the media server storing the metadata, and wherein the metadata comprises live content production data ([0138] of Marshall, abstract, claim 33, fig. 6, col. 7 lines 14-20 of Freeman).
Regarding claim 7, 16, Garten in view of Freeman in view of Marshall discloses wherein the live content production data comprises one or more of the following: title, duration, genre, film rating, cast, director, synopsis, budgets, costs, set buildouts, announcements, runtime, schedule, set configurations, technology loadouts, and scene workflows ([0138] of Marshall).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/               Primary Examiner, Art Unit 2426